Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent  

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US Pat. 9,421,781).

           Kimura et al. disclose in Figures 1-13 a recording apparatus comprising:

          Regarding claim 1; a liquid storing portion (70) that stores liquid (Figure 3); 
a liquid discharge unit (54) that discharges the liquid to a medium and performs printing (Figures 2-3); 
a supply flow path (81) that communicates the liquid storing portion (70) and the liquid discharge unit (54) (Figures 3-4); 
an opening/closing mechanism (90) including an opening/closing unit (91) that brings the supply flow path (81) into an open state or a closed state and an operation unit (cam not shown) that operates the opening/closing unit (91) (Figures 4 and 6A-6B, paragraph 41-42); and 
a moving unit (40) configured to move between a first position (closing, Figure 1) that is a normal position when performing the printing and a second position (opening, Figure 2) different from the first position, wherein a range where the operation unit (cam, not shown, that is link to a lever 91) brings the supply flow path (81) into a transient state between the open state and the closed state includes a position of the operation unit (cam, not shown, that is link to a lever 91) at which the operation unit interferes with the moving unit (40) located in the first position (closing, Figure 1) (Figures 1-4 and 6A-6B). 
          3Regarding claim 2, wherein the operation unit (40) is configured to move between an open position where the supply flow path is brought into the open state and a closed position where the supply flow path (81) is brought into the closed state, and the moving unit moves the 
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,042,216; US Pat. 6,478,415; US Pat. 6,908,180) cited in the PTO 892 form show an ink supply system which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claim 3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid discharge apparatus comprising an opening/closing mechanism  further includes an urging member that urges the operation unit in a direction in which the supply flow path is brought into the closed state in the combination as claimed.

         Claims 4-7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a liquid discharge apparatus comprising a carriage which is mounted with a liquid discharge unit and an opening/closing mechanism and which is configured to reciprocate in a first direction and a second direction opposite to the first direction; a first contact portion that comes into contact with the opening/closing mechanism when the carriage is moved while the supply  in the combination as claimed.
         Claim 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid discharge apparatus comprising an operation unit that includes a lever configured to rotate between an open position where a supply flow path is brought into an open state and a closed position where the supply flow path is brought into a closed state, an opening/closing unit has a pressing member that brings the supply flow path into the closed state when the lever is located in the closed position and brings the supply flow path into the open state when the lever is located in the open position, and the moving unit moves the lever in a direction approaching the closed position when the lever is located closer to the closed position than to the middle between the open position and the closed position and moves the lever in a direction approaching the open position when the lever is located closer to the open position than to the middle between the open position and the closed position in the combination as claimed.
CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forIf you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853